DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 5/11/22 have been received. Claims 1, 7, 9, and 17 have been amended. Claims 21-24 are new. Claims 2-5, 10-12, 16, and 18 have been cancelled.
Claim Rejections - 35 USC § 112
3.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-3, 6-8, and 18 is withdrawn because the Applicant amended the claims.
4.	The rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, on claims 3 and 10 are withdrawn because the Applicant cancelled the claims.
Claim Rejections - 35 USC § 103
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 2009/0316335) in view of Sato et al. (US 2005/0064291) on claims 1, 3, 7-10, 14, 15, and 18-20 is/are withdrawn because the Applicant amended the claims.
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 2009/0316335) in view of Sato et al. (US 2005/0064291) in further view of Kwon et al. (US 2014/0234681) on claim 6 is/are withdrawn because the Applicant amended the claims.
7.	The rejection under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 2009/0316335) in view of Sato et al. (US 2005/0064291) in further view of Kwon et al. (US 2014/0234681) on claim 13 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
8.	Claims 1, 6-8, 9, 13-15, 17, and 19-24 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to an electrode for a lithium electrochemical cell comprising: a copper foil current collector having opposing surfaces and a selected area of at least one of the opposing current collector surfaces being coated with a porous layer of resin-bonded particles of active electrode material; a coated area of the copper foil current collector surface being characterized by a field of upstanding copper wires integrally formed from copper material at the surface of the copper foil current collector with one end of each copper wire integrally attached to the remaining copper surface of the copper foil current collector, wherein the upstanding copper wires define different random angles with respect to the surface and each copper wire having a length in a range from 10 micrometers to 30 micrometers and a diameter in a range of 100 nanometers to 1 micrometer; and the porous layer of resin-bonded particles of active electrode material being formed on and within the field of upstanding copper wires and covering outer ends of the copper wires.
	The prior art to Simon et al. (US 2009/0316335)  discloses an electrode for a lithium electrochemical cell comprising: a copper foil current collector having opposing surfaces and a selected area of at least one of the opposing current collector surfaces being coated with a layer of  particles of active electrode material; a coated area of the copper foil current collector surface being characterized by a field of upstanding copper wires integrally formed from copper material at the surface of the copper foil current collector with one end of each copper wire integrally attached to the remaining copper surface of the copper foil current collector, and each copper wire having a length in a range from 10 micrometers to 30 micrometers and a diameter in a range of 100 nanometers to 1 micrometer but does not disclose, teach, or render obvious  wherein the upstanding copper wires define different random angles with respect to the surface and the porous layer of resin-bonded particles of active electrode material being formed on and within the field of upstanding copper wires and covering outer ends of the copper wires.
10.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 9 is directed to an electrode for a lithium electrochemical cell comprising: a current collector foil comprising copper and a plurality of integrally formed copper wires attached to a surface of the current collector foil, wherein the plurality of integrally formed copper wires define spaces therebetween and each copper wire of the plurality of integrally formed copper wires has a length in a range from 10 micrometers to 30 micrometers and a diameter in a range of 100 nanometers to 1 micrometer;  a porous electrode material comprising particles of active electrode material and a resin disposed in at least a portion of the spaces defined by the plurality of integrally formed copper wires and in which the porous electrode material covers terminal ends of the plurality of integrally formed copper wires, and a buffer space disposed between the porous electrode material and the surface of the current collector foil.  Previously indicated allowable subject matter was incorporated into the independent claim, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 3/11/22 and apply herein.
11.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 21 is directed to an electrode for a lithium electrochemical cell comprising: a copper foil current collector having opposing surfaces and a selected area of at least one of the opposing current collector surfaces being coated with a porous layer of resin-bonded particles of active electrode material; a coated area of the copper foil current collector surface being characterized by a field of upstanding copper wires integrally formed from copper material at the surface of the copper foil current collector with one end of each copper wire integrally attached to the remaining copper surface of the copper foil current collector, wherein the upstanding copper wires define different angles with respect to the surface and each copper wire having a length in a range from 10 micrometers to 30 micrometers and a diameter in a range of 100 nanometers to 1 micrometer; and the porous layer of resin-bonded particles of active electrode material being formed on and within the field of upstanding copper wires and covering outer ends of the copper wires, in which the porous layer of resin-bonded particles of active electrode material has been applied to the field of upstanding copper wires so as to leave a space between at least a portion of the porous layer and the remaining copper surface of the copper foil current collector. Previously indicated allowable subject matter was incorporated into the independent claim, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 3/11/22 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724